Ottawa App. No. OT-11-041, 2013-Ohio-3465. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 4 of the court of appeals’ entry filed September 20, 2013:
“Whether R.C. 2903.211(A)(1) requires a victim to actually experience mental distress or only believe that the stalker will cause the victim physical harm or mental distress, for a court to issue a civil stalking protection order.”
O’Connor, C.J., and Pfeifer and O’Donnell, JJ., dissent.
The conflict case is Caban v. Ransome, 7th Dist. Mahoning No. 08 MA 36, 2009-Ohio-1034.